DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Summary
2.	This office action for US Patent application 17/388,478 is responsive to communications filed on 08/25/2022, in response to the Non-Final Rejection of 04/28/2022. Claims 2 and 8 have been cancelled. Claims 1, 3, 6-7, 9, 12-14 have been amended. Currently, claims 1, 3-7, 9-14 are pending and are presented for examination. 

Response to Arguments
3.	Applicant's remarks see pages 6-10, with respect to amendment and argument have been fully considered, but they are moot in view of new ground (s) of rejection, incorporating previous cited reference (s).

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1, 3-7, 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiu et al. (US2021/0274213A1) (hereinafter Xiu).
	Regarding claim 1, Xiu discloses an encoder that encodes an image (e.g. see Fig. 2, paragraphs 0020, 0069, 0070: encoder 101), the encoder comprising: 	circuitry (e.g. see Fig. 1B, paragraph 0055, 0130); and 
	memory coupled to the circuitry, wherein in operation (e.g. see Fig. 1B, paragraphs 0054, 0059: memory), the circuitry: 
	derives a motion vector of a current block (e.g. see abstract, paragraphs 0013, 0079: a motion vector of a current block; also see Figs. 5-8A: the motion vector MV of the current block), the current block being divided into sub-blocks (e.g. see Fig. 7, paragraphs 0078-0080: splitting the current block into sub-blocks; Fig. 3, paragraph 0069: block partitioning/splitting); 
	performs a Dynamic Motion Vector Refreshing (DMVR) process for each of the sub-blocks of the current block on a sub-block-by-sub-block basis, by searching in a vicinity of a position specified by the motion vector to correct the motion (e.g. see abstract, Figs. 8A-8B, paragraphs 0081-0083: a motion refinement process (Fig. 8A) that is applied in DMVR which refines the MVs of a merge candidate. Performing DMVR process for CUs or sub-blocks by performing a block-matching based motion search in the local region around the initial MVs; also see Figs. 15-17, paragraphs 0108, 0111-0113: DMVR process);
	determines whether to apply deblocking filtering to each of sub-block boundaries between neighboring ones of the sub-blocks (e.g. see paragraphs 0082, 0083, 0086: boundary strength of deblocking filtering; Figs. 8B, 11-13, 15-17, paragraphs 0096, 0098, 0099: deblocking and boundary; also see paragraphs 0100, 0103: calculating the boundary strength of the deblocking filter) upon which the DMVR process is performed (e.g. see abstract, Figs. 8A-8B, paragraphs 0081-0083: DMVR process; also see Figs. 15-17, paragraphs 0108, 0111-0113: DMVR process); and 
	applies the deblocking filtering to the sub-block boundaries, based on a result of the determination (e.g. see paragraphs 0082, 0083, 0086: boundary strength of deblocking filtering; Figs. 8B, 11-13, 15-17, paragraphs 0096, 0098, 0099: deblocking and boundary; also see paragraphs 0100, 0103: calculating the boundary strength of the deblocking filter).
	Regarding claim 3, Xiu discloses the encoder according to claim 1, wherein each of the sub-blocks has a size of 16×16 pixels (e.g. see Figs. 3A-3E, paragraphs 0003, 0069: block partitioning such as the sizes of 8×8, 16×16, 32×32, and 64×64 according to H.264/AVC and HEVC coding standard).
	Regarding claim 4, Xiu discloses the encoder according to claim 1, wherein the circuitry determines a strength of the deblocking filtering, based on whether a difference value between motion vectors of the neighboring ones of the sub-blocks is greater than or equal to a threshold (e.g. see paragraphs 0082, 0083, 0086: the refined motion vectors are used to calculate the boundary strength of deblocking filtering; Figs. 8B, 11-13, 15-17, paragraphs 0096, 0098, 0099: deblocking and boundary; also see paragraphs 0100, 0103: calculating the boundary strength of the deblocking filter).
	Regarding claim 5, Xiu discloses the encoder according to claim 4, wherein the strength of the deblocking filtering to be determined includes a strength indicating not to perform the deblocking filtering (e.g. see paragraphs 0082, 0083, 0086: deciding to use the boundary strength of deblocking filtering; Figs. 8B, 11-13, 15-17, paragraphs 0096, 0098, 0099: deblocking and boundary; also see paragraphs 0100, 0103, 0110: calculating the boundary strength of the deblocking filter).
	Regarding claim 6, Xiu discloses the encoder according to claim 1, wherein when the circuitry applies the deblocking filtering to the sub-block boundaries, a strength of the deblocking filtering applied to the boundary is the same as a strength of deblocking filtering applied to a block boundary of the current block (e.g. see paragraphs 0082, 0083, 0086: deciding to use the boundary strength of deblocking filtering; Figs. 8B, 11-13, 15-17, paragraphs 0096, 0098, 0099: deblocking and boundary; also see paragraphs 0100, 0103, 0110: calculating the boundary strength of the deblocking filter).
	Regarding claim 7, this claim is a decoder claim of an encoder version as applied to claim 1 above, wherein the decoder performs the same limitations (e.g. the decoder performs the reverse processes of the encoder) cited in claim 1, the rejections of which are incorporated herein. Furthermore, Xiu discloses the decoding apparatus (see Fig. 4, paragraphs 0020, 0072: decoder).
	Regarding claim 9, it contains the limitations of claims 3 and 7, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 10, it contains the limitations of claims 4 and 7, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 11, it contains the limitations of claims 5 and 7, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 12, it contains the limitations of claims 6 and 7, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 13, this claim is an encoding method claim of an encoder version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein. 
	Regarding claim 14, this claim is an decoding method claim of a decoder version as applied to claim 7 above, wherein the method performs the same limitations cited in claim 7, the rejections of which are incorporated herein.

Conclusion
6.	Applicant’s amendment necessitated the new ground (s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/
Primary Examiner, Art Unit 2486